Case 5:07-cr-20152-MAG-VMM ECF No. 58, PageID.250 Filed 02/11/21 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION


UNITED STATES OF AMERICA,

               Plaintiff,                                     Case No. 07-20152

vs.                                                           HON. MARK A. GOLDSMITH

COURTNEY GIBSON,

            Defendant.
__________________________________/

                           ORDER
APPOINTING COUNSEL AND DENYING WITHOUT PREJUDICE MOTION FOR
               COMPASSIONATE RELEASE (Dkt. 57)

       On January 26, 2021, Defendant Courtney Gibson filed a pro se motion for compassionate

release (Dkt. 57). Prior to Gibson’s filing of this motion, he was represented by appointed counsel,

Andrew Wise, in connection with a separate post-conviction motion. Mr. Wise is now retired from

the Federal Community Defender’s Office of the Eastern District of Michigan. The Court has

reviewed Gibson’s motion for compassionate release and finds that it is appropriate to appoint counsel

to represent Gibson in connection with the motion. The appointment order will issue separately.

Because Gibson is now represented by counsel, his pro se motion for compassionate release (Dkt. 57)

is denied without prejudice, to being refiled through his attorney by March 15, 2021.

       SO ORDERED.

Dated: February 11, 2021                              s/Mark A. Goldsmith
       Detroit, Michigan                              MARK A. GOLDSMITH
                                                      United States District Judge
Case 5:07-cr-20152-MAG-VMM ECF No. 58, PageID.251 Filed 02/11/21 Page 2 of 2




                                CERTIFICATE OF SERVICE

The undersigned certifies that the foregoing document was served upon counsel of record and any
unrepresented parties via the Court's ECF System to their respective email or First Class U.S. mail
addresses disclosed on the Notice of Electronic Filing on February 11, 2021.

                                                     s/Karri Sandusky
                                                     Case Manager




                                                2
